[5] In denying the petition for rehearing we deem it expedient to say that the language used by the other division of this court in Coombs v. Industrial Acc. Com., 76 Cal.App. 565
[245 P. 445], "Whether a finding may be annulled where the award is not involved is doubtful, as section 67, referring to review by the courts, provides only for review of orders, rules, regulations, decisions and awards, and not findings of fact which are expressly not made subject to review," does not receive our approval. It has long been the rule in our practice that the decision of a court consists of written findings of fact and conclusions of law, which decision constitutes the foundation for the judgment. By section 20 of the Workmen's Compensation, Insurance and Safety Act of 1917, Deering's General Laws (1923 ed.), page 1710, we find the same practice outlined in the provisions as follows: "After final *Page 142 
hearing by the commission, it shall, within thirty days, make and file (1) its findings upon all questions involved in the controversy, and (2) its award which shall state its determination as to the rights of the parties." The similarity of the provision to sections 632 and 633 of the Code of Civil Procedure is indicative of an intent upon the part of the legislature, in using the word "decision," to designate the decision or the findings of the Commission on questions of fact.[6] That portion of section 67 of the Workmen's Compensation, Insurance and Safety Act which says that "The findings and conclusions of the commission on questions of fact shall be conclusive and final, and shall not be subject to review" simply means that the findings of the Commission are conclusive where the Commission has not exceeded its jurisdiction by making a finding without the support of testimony. (Clapps ParkingStation v. Industrial Acc. Com., 51 Cal.App. 624-627 [197 P. 369].)
The petition for rehearing is denied.
Works, P.J., and Craig, J., concurred.
An application by petitioner to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on March 28, 1927.